             Case 2:18-cv-00116-KGB Document 77 Filed 09/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JASON DARNELL PAYTON                                                                 PLAINTIFF
ADC #142389

v.                             Case No. 2:18-cv-00116-KGB-BD

M. BARNETT, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order filed on this date and this Court’s prior Orders, it is considered,

ordered, and adjudged that plaintiff Jason Darnell Payton’s claims are dismissed. The relief sought

is denied.

       So adjudged this 15th day of September, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
